UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6685



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT AUGUSTINE D’ANJOU,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-91-86-MU)


Submitted:   April 27, 2001                    Decided:   May 8, 2001


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Augustine D’Anjou, Appellant Pro Se. Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Augustine D’Anjou seeks to appeal the district court’s

order denying his motion for reconsideration of the court’s prior

order denying his motion filed pursuant to 18 U.S.C. § 3582(c)(2)

(1994).    We dismiss the appeal for lack of jurisdiction because

D’Anjou’s notice of appeal was not timely filed.

     Parties in a criminal case* are accorded ten days after entry

of the district court’s final judgment or order to note an appeal,

see Fed. R. App. P. 4(b)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(b)(4).   This appeal period is

“mandatory and jurisdictional.”   United States v. Raynor, 939 F.2d

191, 197 (4th Cir. 1991).

     The district court’s order was entered on the docket on March

1, 2000.   D’Anjou’s notice of appeal was filed on May 1, 2000.   Be-

cause D’Anjou failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED



     *
      Appeals from the denial of a motion pursuant to § 3582(c)(2)
are considered criminal appeals for purposes of Fed. R. App. P.
4(b).


                                  2